MEMORANDUM **
Angel Menchaca, a California state prisoner, appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
The State’s contention that Menchaca does not have a federally protected liberty interest in parole is foreclosed. See Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1127-28 (9th Cir.2006). The State’s contention that a Certificate of Appealability is required for this appeal is also foreclosed. See Rosas v. Nielsen, 428 F.3d 1229, 1231-32 (9th Cir.2005).
Menchaca contends that the California Board of Prison Terms’ (the “Board”) 2000 decision finding him unsuitable for parole violated his due process rights. We conclude that the Board’s decision was supported by some evidence in the record. See Sass, 461 F.3d at 1128-29. The state court’s decision denying this claim was neither contrary to, nor based on an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d); see also Sass, 461 F.3d at 1128-29.
Menchaca’s remaining contention is without merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.